Case 2:17-bk-57774        Doc 35   Filed 03/31/20 Entered 04/01/20 09:39:15          Desc Main
                                   Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: March 31, 2020




                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO

IN RE:                                      )       BANKRUPTCY CASE NO. 17-57774
         Kevin Joe Marcum                   )
         Judy Kay Marcum                    )
                                            )       CHAPTER 13
               DEBTORS                      )
                                            )       JUDGE Jeffery P Hopkins

      ORDER GRANTING MOTION TO SUSPEND PLAN PAYMENTS (Doc # 34)

       This cause came on for the consideration of the Court upon the Motion to Suspend plan

payments filed by the Debtors, Docket #34. After consideration of the Pleadings, and by virtue of

the fact that no party objected to said modification, the debtor’s Motion to Modify Confirmed

Plan is hereby granted.

       It is therefore ORDERED that the confirmed plan of the Debtors be modified subject to

the following terms:
Case 2:17-bk-57774          Doc 35     Filed 03/31/20 Entered 04/01/20 09:39:15                 Desc Main
                                       Document     Page 2 of 2


                 To suspend plan payments from March 1, 2020 to May 31, 2020. Regular Plan payments of

$900.00 a month will resume June 1, 2020.




 IT IS SO ORDERED:

        SUBMITTED By:

        /s/ Karen E. Hamilton, 0064808
        Karen E. Hamilton
        2025 S High St Suite 1
        Columbus, Ohio 43207
        (614) 443-7920
        (614) 443-7922 Fax karen@karenhamiltonlaw.net

        Served On:


        Default List
